     Case 3:20-cv-00398-RGJ Document 7 Filed 08/25/20 Page 1 of 3 PageID #: 21




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

LYNELL WILLIS, JR.,                                                                       Plaintiff,

v.                                                            Civil Action No. 3:20-CV-398-RGJ

LORETTA CRADY, et al.,                                                                 Defendants.

                                             * * * * *

                            MEMORANDUM OPINION AND ORDER

        This is a pro se action initiated by Plaintiff Lynell Willis, Jr. Upon review of Plaintiff’s

application to proceed without prepayment of fees, the Court finds that Plaintiff makes the

financial showing required by 28 U.S.C. § 1915(a). Accordingly, IT IS ORDERED that the

application (DN 5) is GRANTED.

        This matter is now before the Court upon initial review of the complaint pursuant to

28 U.S.C. § 1915(e) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow, the instant

action will be dismissed.

                                                  I.

        Plaintiff names as Defendants in this action Loretta Crady, Hardin County Circuit Court

Clerk, and the Hardin County Justice Center. He states that the basis of jurisdiction is federal

question jurisdiction as follows: “Signature fraud in government business, money loitering,

provisional annoyance/disbursement potent eye loss, potent mental nervous system.” In the

statement-of-the-claim portion, he states, in toto:

        In 1988 two female workers of the Radcliff, Ky. Courthouse came into my home.
        There were papers stacked tall. Standing to the left of Ms. Willis I wrote the
        cursive signature of Loretta Crady. I also did the notorized signature now being
        used in the Hardin Co. court system. Ms. Willis wrote as I saw in cursive Loretta
  Case 3:20-cv-00398-RGJ Document 7 Filed 08/25/20 Page 2 of 3 PageID #: 22




       Crady as well, her writing now appears on the drivers license. I didn’t know
       theres people living. Loretta Crady the writings were a spurse of a moment.

       As relief he asks the Court for an investigation into the two women who entered his home

and any other “parties responsible for or input the signature.” He also asks that these parties by

polygraphed, states that he feels that he is being stalked, and asks for “902 million dollars.”

                                                 II.

       Because Plaintiff is proceeding without the prepayment of fees, or in forma pauperis, the

Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2).                    See McGore v.

Wrigglesworth. The Court must dismiss a case at any time if it determines that an action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous where it is based on an

indisputably meritless legal theory or where the factual contentions are clearly baseless. Id. at

327. The Court finds that Plaintiff’s allegations in this case are clearly baseless.

       Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack

of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). The allegations in Plaintiff’s

complaint meet this standard as well. The instant action, therefore, must also be dismissed for

lack of subject-matter jurisdiction.




                                                  2
   Case 3:20-cv-00398-RGJ Document 7 Filed 08/25/20 Page 3 of 3 PageID #: 23




                                                III.

        The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date:   August 24, 2020




cc:    Plaintiff, pro se
A961.009




                                                 3
